Title: Thomas Jefferson’s Account with Patrick Gibson, [ca. 25 June 1819]
From: Jefferson, Thomas
To: 


          
            ca. 25 June 1819
          
          
            
              1819. P. Gibson
               
              
            
            
              May 11.
              balance in his favor
              493
              .08
              
            
            
                  12.
              pd ord. in favr E. Bacon
              150
              .
              
            
            
                  13.
                      Lietch
              112
              . 
              
            
            
              
              curtail of Virga bank
              190
              .
              
            
            
              
              Vaughan
              800
               
              
            
            
              
              Leroy & Bayard
              432
              .25
              
            
            
              
              Darmsdat
              165
              .21
              
            
            
              
              Lietch
              1000
              .
              
            
            
              May 20.
              Note to Th:J.R. bk US.
              
               
              989
              .33
            
            
              
              do to W.C.N. Farm’s bk
              
               
              2000
              .
            
            
              
              do
              
               
              968
              .
            
            
              
              16. Bar. flour [59.70]
              say
              
               
              96
              .
            
            
              
              abt 3000. ℔ tobo
              say
              
               
              150
              .
            
            
              Balance in favr Th:J. 
              860
              .79
              
            
            
               
              
              
               
              4203
              .33
              4203
              .33
            
          
        